Ireland, J.
(dissenting) — In this case we are asked to determine whether the Pierce County Board of Health’s (Board) resolution requiring water districts to fluoridate their water systems is lawful. The majority holds that the Board’s resolution is unlawful because it conflicts with the water districts’ permissive authority to decide whether to fluoridate their water systems. I respectfully dissent.
Article XI, section 11 of the Washington State Constitution authorizes that “[a]ny county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.” The police power to enact regulation, a local law, ceases when it conflicts with general state law. HJS Dev., Inc. v. Pierce County, 148 Wn.2d 451, 477, 61 P.3d 1141 (2002). Where an apparent conflict exists between two statutes, the statutes should be read such that each may be given effect if possible. City of Lakewood v. Pierce County, 106 Wn. App. 63, 71, 23 P.3d 1 (2001) (citing In re Pers. Restraint of King, 110 Wn.2d 793, 799, 756 P.2d 1303 (1988)). The statutes are to be read together to achieve a harmonious total statutory scheme while maintaining the statutes’ respective integrity. Id.
The Board’s police powers arise from a statutory delegation by the legislature. Pierce County is a home rule charter county. The legislature has authorized counties to establish boards of health to carry out public health regulatory power. RCW 70.05.035. The relevant portion of the statute provides:
Each local board of health shall have supervision over all matters pertaining to the preservation of the life and health of the people within its jurisdiction and shall:
*436(3) Enact such local rules and regulations as are necessary in order to preserve, promote and improve the public health and provide for the enforcement thereof;
(4) Provide for the control and prevention of any dangerous, contagious or infectious disease within the jurisdiction of the local health department;
RCW 70.05.060.
In Kaul v. City of Chehalis, 45 Wn.2d 616, 620, 277 P.2d 352 (1954), we held that a city’s decision to fluoridate its water supply was a proper exercise of its police power. The city recognized that dental caries, also known as tooth decay, was a very common disease. In response, the city promulgated fluoridation of the city’s water mainly to prevent tooth decay in children up to 14 years of age. Id. at 618. The Kaul court took into consideration article XI, section 11 of the Washington State Constitution and the state statutes that authorized the city to pass its ordinance. Id. at 619.
The Kaul decision remains the law nearly 50 years later. The Board’s police powers under RCW 70.05.060 include the power to direct fluoridation of water within its jurisdictional limits. As in Kaul, the fluoridation resolution here was proposed to address the high incidence of dental caries among children within its jurisdictional limits. The Board considered evidence and made the following extensive health hazard findings: dental caries is the single most common chronic childhood disease; on a national level, more than 51 million school hours are lost related to dental illnesses; in Pierce County an estimated 128,000 school hours per year are lost due to dental illnesses; dental caries affects 50 percent of the children below the age of nine; fluoridation of the public water supply is the most equitable, cost effective, and cost-saving method to the community to prevent and control dental caries; and that only 43 percent of Pierce County residents received optimally fluoridated water compared with 57.8 percent for the state. The Board’s adoption of a resolution requiring water purveyors within Pierce County that serve 5,000 or more persons to *437fluoridate their water supply was a proper exercise of its police power.
In this case, RCW 57.08.012 applies to all water districts and grants them permissive authority to fluoridate their water systems. RCW 57.08.012 reads in relevant part, “[a] water district by a majority vote of its board of commissioners may fluoridate the water supply system of the water district. The commissioners may cause the proposition of fluoridation of the water supply to be submitted to the electors of the water district. . . .” (Emphasis added.) It is well established that the use of “may” in a statute indicates that the provision is permissive and not binding, while the use of “shall” indicates a mandatory obligation. See Amren v. City of Kalama, 131 Wn.2d 25, 35, 929 P.2d 389 (1997); Wash. State Coalition for the Homeless v. Dep’t of Soc. & Health Servs., 133 Wn.2d 894, 907-08, 949 P.2d 1291 (1997); Strenge v. Clarke, 89 Wn.2d 23, 29, 569 P.2d 60 (1977). The majority incorrectly concludes that the legislature’s grant of permissive authority amounts to giving water districts the exclusive authority to decide on fluoridation of their water systems. On this basis, the majority concludes an irreconcilable conflict exists between RCW 57.08.012 and the Board’s resolution. However, the court should conclude that there is no conflict between the Board’s resolution and RCW 57.08.012 having regard to the context and legislative history.
Prior to the 1988 amendment, the water districts had “full authority to regulate [water] and control the use, distribution, and price thereof.” Former RCW 57.08.010(d) (1987), repealed by Laws of 1996, ch. 230, § 1703. The 1988 amendment added the word “content” to former RCW 57.08.010, now codified at RCW 57.08.005(3), according to the House Bill Report on H.B. 1514, to address the concern raised by the attorney general opinion that water districts did not have the authority to fluoridate their water systems without authorization from the county. H.B. Rep. on H.B. 1514, 50th Leg., Reg. Sess. (Wash. 1988); 1987 Op. Att’y Gen. No. 3, at 2.
*438Lakewood argues that “full authority” over water content means “exclusive authority” and includes the “right to decide whether to change that content by adding fluoride to the water.” The Board takes the position that “full authority” is not the same as exclusive authority, citing to the legislative history. Further, the Board points out that water districts are required to comply under WAC 246-290-300(3) with the Washington State Department of Health directives to add chlorine into their water systems when bacteriological thresholds are exceeded. They are not free to disregard the regulation of a higher legislative authority.
The legislative history shows the legislature intended to provide water districts with the nonexclusive authority to fluoridate water within their jurisdiction. The changes to RCW 57.08.005 and 57.08.012 arose out of concern as to whether water districts could fluoridate. The attorney general issued an opinion that water districts did not have the police power to fluoridate water absent a grant of authority by the county. The legislature responded by enacting a bill that gave water districts permissive authority because “[s]ome attorneys question [ed] the authority of a water district to fluoridate its water unless expressly authorized by the Legislature.” H.B. Rep. on H.B. 1514, supra, at 2. Nothing in the statute or legislative history suggests that the legislature’s grant of permissive authority to permit water districts to have the ability to fluoridate the water on their own, simultaneously operated to prohibit counties and cities from exercising their police power to fluoridate. Contrary to the majority’s assertion, the Board’s resolution does not usurp the water district’s authority. RCW 57.08.012 and the Board’s resolution are harmonized with each other. Thus, the court should hold that the Board’s resolution does not conflict with the legislature’s permissive grant of authority to water districts to optionally fluoridate their water systems.
Bridge and Fairhurst, JJ., concur with Ireland, J.
Reconsideration denied July 20, 2004.